DETAILED ACTION

Remarks
Claims 1-5, 7-12, 14-18, and 20-27 have been examined and rejected. This Office action is responsive to the amendment filed on 07/29/2022, which has been entered in the above identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  
Claim 1 [line 20] recites ‘a second location’; however, it should recite - - the second location - -.
Claim 8 [line 24] recites ‘a second location’; however, it should recite - - the second location - -.
Claim 15 [line 21] recites ‘a second location’; however, it should recite - - the second location - -.
Appropriate correction is required.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/628,825, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Independent claims 1, 8, and 15 recite: 
while the tap and hold gesture input is maintained at the first location, displaying on the touch-sensitive display a path extending from the first location to a second location, wherein the path indicates a direction on the touch-sensitive display, and wherein the path is not displayed before the tap and hold gesture is detected;
…
responsive to the electronic device detecting a slide gesture input in the direction indicated by the path, the slide gesture input including movement of the touch across the touch-sensitive display:
displaying movement of the media capture affordance from the first location to a second location on the graphical user interface during the media capture session;
maintaining the media capture session while the touch is maintained on the touch-sensitive display; and
displaying a media capture lock affordance at the first location that, when activated by a tap gesture input at the first location, terminates the media capture session.

Dependent claims 25-27 further recite:
wherein the path indicates a distance on the touch-sensitive display, and wherein the slide gesture input includes movement of the touch across the touch-sensitive display for the distance indicated by the path

In applicant’s remarks, applicant states support for the above amendments may be found throughout the Application-as-filed, including, for example, at least at figures 1A, 1B, and 1H and paragraphs [0013], and [0016] (see remarks p. 15).  A comparison of portions of the instant specification and specification of the provisional application is shown below: 
15/995,040 (instant application)
62/628,825 (parent provisional application)
[0008] FIGS. 1A-1H illustrate operation of a media capture lock affordance, according to an embodiment.
[0007] FIGS. 1A-1D illustrate operation of a media capture lock affordance, according to an embodiment.
[0009] FIG. 2 is a flow diagram of an animation process for the media capture lock affordance shown in FIGS. 1A-1H, according to an embodiment.
[0008] FIG. 2 is a flow diagram of an animation process for the media capture lock affordance shown in FIGS. 1A-1D, according to an embodiment. 
[0011] This disclosure relates to media recording functionality of a media capture device that locks a media capture affordance on a graphical user interface (GUI) into a locked media capture state for continuous media capture. In an embodiment, to initiate a media capture session of a media clip (e.g., a video clip, audio clip), the user taps and holds the media capture affordance (e.g., a virtual recording button). As long as the user holds their touch on the media capture affordance, the media continues to be captured by the media capture device. If the user removes their touch during the media capture session, the media capture session terminates. If the user maintains their touch on the media capture affordance while making a sliding gesture with their finger, the media capture affordance visually changes to a locked media capture affordance and the media capture session is maintained, resulting in continuous recording of the media. In an embodiment, the locked media capture affordance moves down below the user's finger so that it is not obscured by the user's finger. The user can remove their finger from the locked media capture affordance and the media capture session will be maintained until the user taps the locked state capture button, which then terminates the media capture session. (emphasis added)
[0010] This disclosure relates to media recording functionality of a media capture device that locks a media capture affordance on a graphical user interface (GUI) into a locked media capture state for continuous media capture. In an embodiment, to initiate a media capture session of a media clip (e.g., a video clip, audio clip), the user taps and holds the media capture affordance (e.g., a virtual recording button). As long as the user holds their touch on the media capture affordance, the media continues to be captured by the media capture device. If the user removes their touch during the media capture session, the media capture session terminates. If the user maintains their touch on the media capture affordance while making a sliding gesture with their finger, the media capture affordance visually changes to a locked media capture affordance and the media capture session is maintained, resulting in continuous recording of the media. The user can remove their finger from the locked media capture affordance and the media capture session will be maintained until the user taps the locked state capture button, which then terminates the media capture session.
[0013] Referring to FIG. 1B, a user taps and holds 103 (shown as a dashed circle) media capture affordance 102 with their finger (e.g., their thumb while holding media capture device 100) to initiate a media capture session in an “unlocked” state. During the media capture session, an embedded video camera and/or one or more microphones capture media (e.g., capture video and audio). The media capture session is “unlocked” meaning that if the user lifts their finger from media capture affordance 102 (lifts their finger off the display screen), the media capture session terminates, and the media is stored on media capture device 100 (e.g., stored in cache memory). Visual direction indicator 104a (e.g., an arrow head) is displayed on GUI 101 to indicate a direction in which the user may slide their finger to transition the media capture session into a “locked” state. While in the “locked” state, the media is continuously captured without interruption. For example, video and audio will continue to record and still images will be taken in “burst” mode. Text is also displayed on GUI 101 that instructs the user to “slide up for continuous recording.” (emphasis added)
[0012] Referring to FIG. 1B, a user taps and holds 103 (shown as a dashed circle) media capture affordance 102 with their finger (e.g., their thumb while holding media capture device 100) to initiate a media capture session in an “unlocked” state. During the media capture session, an embedded video camera and/or one or more microphones capture media (e.g., capture video and audio). The media capture session is “unlocked” meaning that if the user lifts their finger from media capture affordance 102 (lifts their finger off the display screen), the media capture session terminates, and the media is stored on media capture device 100 (e.g., stored in cache memory). Visual direction indicator 104 is displayed on GUI 101 to indicate a direction in which the user may slide their finger to transition the media capture session into a “locked” state. While in the “locked” state, the media is continuously captured without interruption. For example, video and audio will continue to record and still images will be taken in “burst” mode. Text is also displayed on GUI 101 that instructs the user to “slide up for continuous recording.”
[0016] Referring to FIGS. 1D-1G, when the user slide media capture affordance 102 up a predetermined distance, media capture affordance 102 changes or morphs into media capture lock affordance 105 to visually indicate a “locked” state, as shown in FIG. 1F. The text below the media display area also changes to instruct the user how to exit the “locked” state such as, for example, “tap to stop recording.” Media capture lock affordance 105 can be any size, shape or color. In the example shown, media capture lock affordance 105 is a square button. After the change or morph from media capture affordance 102 to media capture lock affordance 105, if the user lifts their finger and breaks contact with the display screen, the media capture session enters the “locked” state. In the “locked” state the media capture session continues with the media capture until the user taps 106 media capture lock affordance 105 (FIG. 1G), in which case the media capture session terminates. In an alternative embodiment, visual direction indicator 104a can be replaced with button track 104b to show the user the distance the user should slide media capture affordance 102 to enter the “locked” state. (emphasis added)
[0015] Referring to FIG. 1D, when the user slide media capture affordance 102 up a predetermined distance, media capture affordance 102 changes or morphs into media capture lock affordance 105 to visually indicate a “locked” state. The text below the media display area also changes to instruct the user how to exit the “locked” state such as, for example, “tap to stop recording.” Media capture lock affordance 105 can be any size, shape or color. In the example shown, media capture lock affordance 105 is a square button. After the change from media capture affordance 102 to media capture lock affordance 105, if the user lifts their finger and breaks contact with the display screen, the media capture session enters the “locked” state and continues with the media capture until the user taps 106 media capture lock affordance 106, in which case the media session terminates.


Neither the instant specification nor the provisional specification specifically disclose “a path.”  The instant specification appears to disclose the locked media capture affordance moves down below the user's finger so that it is not obscured by the user's finger (see also Figs. 1E-1G of the instant specification).  The instant specification appears to further disclose an alternative embodiment replacing visual direction indicator a with button track to show the user the distance the user should slide media capture affordance (see also Fig. 1H of the instant specification).  The description in the provisional application lacks these disclosures.  Additionally, the provisional application does not include Figs. 1E-1H.  Accordingly, claims 1-5, 7-12, 14-18, and 20-27 are not entitled to the benefit of the prior application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 7-9, 14-16, 20-22, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Tech Stuff (“Telegram 4.0: Video Messages + Telescope, Payments and more...”, https://www.youtube.com/watch?v=y0alJRPH7nQ, published 05/19/2017, 46 screen captures) over ShareIT (“WhatsApp Easy Way to Record Long Voice Messages - New Update”, https://www.youtube.com/watch?v=3MVnYGt8v1I, published 04/07/2018, 39 screen captures).

Regarding claim 1, Tech Stuff teaches 
A method of capturing media comprising: at an electronic device with a touch-sensitive display (Tech Stuff pp. 1-46 and (02:04-03:42), method of capturing media shown on a touch-sensitive screen; p. 27 (02:36), “now it does record with my rear camera because I’m on my tablet”):
detecting, by the electronic device, a tap and hold gesture input that includes a touch detected on the touch-sensitive display that is directed to a media capture affordance displayed at a first location on a graphical user interface presented on the touch-sensitive display (Tech Stuff p. 7 (02:14), “if you just tap once then you get the video message button”; p. 8 02:16, “Hold to record video” message shown; p. 9 (02:23), “What does this do? Obviously if you click on it, you get this round video message”; pp. 9-13 (02:23-02:28), hold gesture shown starting at 2:23 in a button shown on a message bar (first location); see also pp. 41-46 (03:28-03:42));
responsive to the tap and hold gesture input, initiating, by the electronic device, a media capture session using the electronic device in an unlocked media capture session state; while the tap and hold gesture input is maintained at the first location, displaying on the touch-sensitive display a path indicating travel from the first location to a second location, wherein the path indicates a direction on the touch-sensitive display, and wherein the path is not displayed before the tap and hold gesture is detected (Tech Stuff p. 7 (02:14), “if you just tap once then you get the video message button”; p. 8 (02:16), “Hold to record video” message shown; p. 9 (02:23), “What does this do? Obviously if you click on it, you get this round video message”; pp. 9-13 (02:23-02:28), hold gesture shown; responsive to hold gesture started in 02:23, beginning at 02:25 video is captured in the window, the video timer increments, and an arrow indicating a direction to travel on the displayed user interface (path) from the first location to a second location is shown while the tap and hold gesture is maintained; p. 13 (02:28), “You can also lock it if you swipe up” (the capture session is currently in a not locked/unlocked state); see also pp. 41-46 (03:28-03:42), displaying a visual indicator in response to a tap and hold);
and responsive to the electronic device detecting a slide gesture input in the direction indicated by the path, the slide gesture input including movement of the touch across the touch-sensitive display: displaying movement of the media capture affordance from the first location to a second location on the graphical user interface during the media capture session (Tech Stuff p. 13 (02:28), “You can also lock it if you swipe up”; pp. 14-22 (02:28-02:30), capture affordance is dragged to a second location during the media capture session (video recording timer continues to increment); see also pp. 41-46 (03:28-03:42) where media is recorded in an unlocked state when no slide gesture in the direction of the indicator is detected);
maintaining the media capture session while the touch is maintained on the touch-sensitive display (Tech Stuff pp. 14-22 (02:28-02:30), touch, drag, and release gesture shown; pp. 14-17 (02:28-02:29), capture affordance is dragged to a second location during the media capture session (media capture timer continues to increment while touch is maintained on the screen); pp.18-21 (02:29), capture affordance slides back to first location while the touch is maintained and the media capture timer continues to increment; p. 22 (02:30), hold is released while the media capture time continues to increment); and
displaying a media capture lock affordance at the first location, a tap gesture input terminates the media capture session (Tech Stuff p. 8 (02:16), original media capture affordance shown; pp. 14-22 (02:28-02:30), touch, drag, and release gesture shown; pp. 14-17 (02:28-02:29), capture affordance is dragged to a second location during the media capture session and the lock graphic changes to a termination affordance; pp. 18-21 (02:29), media capture affordance slides back to first location; p. 19 (02:29), a “CANCEL” affordance is shown in the message bar (first location); pp. 22-23 (02:30-02:31), media capture lock affordance is now shown adjacent to two new termination affordances; p. 24 (02:32) “And yeah now it’s locked”; p. 25 (02:33), “As you can see I don’t have my hand here”; pp. 19-28 (02:29-02:39), a “CANCEL” affordance is shown in the message bar (first location); p. 29 (02:44), “now I will just stop it”; pp.30-36 (02:45), termination affordance is tapped, media capture is terminated, and the media capture lock affordance is no longer displayed (pp. 34-36); as shown, responsive to the slide gesture, the media capture affordance is changed to a media capture lock affordance that does not require the user to the hold affordance and is displayed adjacent to new termination affordances; see also pp. 41-46 (03:28-03:42))
Tech Stuff does not expressly disclose responsive to the electronic device detecting a first lift gesture that includes a liftoff of the touch from the first location on the graphical user interface during the media capture session, terminating, by the electronic device, the media capture session.  However, Tech Stuff does disclose that the media capture affordance will record video only while the button is held (p. 8 (02:16), “Hold to record video.  Tap to switch to audio”).  Tech Stuff further indicates that the media capture session will not lock without user input of a slide gesture (p. 13 (02:28), “You can also lock it if you swipe up”; pp. 14-22 (02:28-02:30), touch, drag, and release gesture shown; p. 24 (02:32) “And yeah now it’s locked”).  Tech Stuff further indicates that hands free recording is only activated when the media capture session is locked (p. 25 (02:33), “As you can see I don’t have my hand here”).  It would have been obvious to one of ordinary skill in the art to have incorporated responsive to the electronic device detecting a first lift gesture that includes a liftoff of the touch from the first location on the graphical user interface during the media capture session, terminating, by the electronic device, the media capture session (Tech Stuff pp. 8-25 (02:16-02:33)).  Doing so would be desirable because Tech Stuff’s media capture interface provides new ultra-slick video messages (see Tech Stuff p. 3 (00:36)).  Capturing media when the media capture affordance is held and terminating the capture when the touch is lifted would provide a simple and user-friendly method for a user to capture short media with a minimum of inputs.  Terminating the capture in response to liftoff of the touch from the first location would allow the user to both easily cancel media capturing when the user does not desire to retain the media (see p. 13-17 (02:28-02:29); pp. 44-46 (03:41-03:42)) as well as easily end media capturing and record the media (p. 8 (02:16); p.29-35 (02:44-02:45)).  Additionally, if the capture session does not terminate after detecting a liftoff, the user may be confused by the instructions that they must “Hold to record” (p. 8 (02:16)) and further confused as to whether they are required to slide the media capture affordance to continue capturing after releasing their touch (pp. 14-24 (02:28-02:32)).
	However, Tech Stuff fails to expressly disclose while the tap and hold gesture input is maintained at the first location, displaying on the touch-sensitive display a path extending from the first location to a second location, wherein the path indicates a direction on the touch-sensitive display, and wherein the path is not displayed before the tap and hold gesture is detected and displaying a media capture lock affordance at the first location that, when activated by a tap gesture input at the first location, terminates the media capture session.  In the same field of endeavor, ShareIT teaches:
while the tap and hold gesture input is maintained at the first location, displaying on the touch-sensitive display a path extending from the first location to a second location, wherein the path indicates a direction on the touch-sensitive display, and wherein the path is not displayed before the tap and hold gesture is detected (ShareIT pp. 2-3 (00:02-00:13), “Whatsapp has added a new feature to make long voice recording easier”; “With this new feature, we don’t need to press and hold mic icon during the call”; pp. 4-8 (00:21-00:24), “I am going to click on this mic icon”; “Now you can see one lock icon.  You have to swipe up till that icon.  Then leave it.”; pp. 9-16 (00:29-00:33), “You can see recording is going on”; pp. 19-25 (01:10-01:30) “You can also record by press and hold this icon”; “Once you are done with this recording, you can just take your hand from this mic icon”; “See file has shared”; p. 26, (01:36) “So this make this long recording easier.  You don’t need to press and hold the mic icon.”; pp. 27-36 (01:46-01:54), “Let me show one more time”; “Swipe up till that icon”; “Recording is going on”; see also pp. 4-5, interface is indicated to be an Nexus 4 Android smartphone; as shown on pp. 2-39 (00:02-02:05), ShareIT discloses responsive to the tap and hold gesture input, initiating, by the electronic device, a media capture session using the electronic device in an unlocked media capture session state; while the tap and hold gesture input is maintained at the first location, displaying on the touch-sensitive display a path extending from the first location to a second location, wherein the path indicates a direction on the touch-sensitive display, and wherein the path is not displayed before the tap and hold gesture is, and responsive to the electronic device detecting a slide gesture input in the direction indicated by the path, the slide gesture input including movement of the touch across the touch-sensitive display: displaying movement of the media capture affordance from the first location to a second location on the graphical user interface during the media capture session)
displaying a media capture lock affordance at the first location that, when activated by a tap gesture input at the first location, terminates the media capture session (ShareIT pp. 4-8 (00:21-00:24), “I am going to click on this mic icon”; “Now you can see one lock icon.  You have to swipe up till that icon.  Then leave it.”; pp. 9-16 (00:29-00:33), “You can see recording is going on”; pp. 17-18 (00:44-00:48), “Once you are done with recording, you can press this icon to share your record file”; p. 37-39 (01:58-02:05), “I am done with recording.  Now I am going to share.”; “Click on this icon.”; as shown on pp. 2-39 (00:02-02:05), ShareIT discloses responsive to the electronic device detecting a slide gesture input in the direction indicated by the path, the slide gesture input including movement of the touch across the touch-sensitive display: displaying movement of the media capture affordance from the first location to a second location on the graphical user interface during the media capture session and displaying a media capture lock affordance at the first location that, when activated by a tap gesture input at the first location, terminates the media capture session)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated while the tap and hold gesture input is maintained at the first location, displaying on the touch-sensitive display a path extending from the first location to a second location, wherein the path indicates a direction on the touch-sensitive display, and wherein the path is not displayed before the tap and hold gesture is detected and displaying a media capture lock affordance at the first location that, when activated by a tap gesture input at the first location, terminates the media capture session as suggested in ShareIT into Tech Stuff.  Doing so would be desirable because ShareIT discloses a new feature to make long voice recording easier.  With this new feature, we don’t need to press and hold mic icon during the call (see ShareIT pp. 2-3 (00:02-00:13)).  The features of ShareIT make long recording easier (p. 26, (01:36)).  Additionally, the path of ShareIT provides an easier to understand user interface that better enables a user to understand the movement and distance required to lock a media capture session.  Additionally, ShareIT clarifies that the lock affordance shown at the first location is tappable to terminate a media capture session.  Such improvements simplify and clarify the media capture user interface by providing a single location to both start and stop media captures.  Many users are used to utilizing a same location in a user interface to both stop and start recordings and providing such a feature will increase ease of use.

Regarding claims 8 and 15, claims 8 and 15 contain substantially similar limitations to those found in claim 1.  Consequently, claims 8 and 15 are rejected for the same reasons.

Regarding claim 2, Tech Stuff in view of ShareIT teaches all the limitations of claim 1, further comprising:
responsive to the tap gesture input, terminating the media capture session (Tech Stuff p. 8 (02:16), original media capture affordance shown; pp. 14-22 (02:28-02:30), touch, drag, and release gesture shown; pp. 14-17 (02:28-02:29), capture affordance is dragged to a second location during the media capture session and the lock graphic changes to a termination affordance; pp. 18-21 (02:29), media capture affordance slides back to first location; p. 19 (02:29), a “CANCEL” affordance is shown in the message bar (first location); pp. 22-23 (02:30-02:31), media capture lock affordance is now shown adjacent to two new termination affordances; p. 24 (02:32) “And yeah now it’s locked”; p. 25 (02:33), “As you can see I don’t have my hand here”; pp. 19-28 (02:29-02:39), a “CANCEL” affordance is shown in the message bar (first location); p. 29 (02:44), “now I will just stop it”; pp.30-36 (02:45), termination affordance is tapped, media capture is terminated, and the media capture lock affordance is no longer displayed (pp. 34-36); as shown, responsive to the slide gesture, the media capture affordance is changed to a media capture lock affordance that does not require the user to the hold affordance and is displayed adjacent to new termination affordances; see also pp. 41-46 (03:28-03:42))
ShareIT further teaches:
responsive to the tap gesture input directed to the media capture lock affordance, terminating the media capture session (ShareIT pp. 4-8 (00:21-00:24), “I am going to click on this mic icon”; “Now you can see one lock icon.  You have to swipe up till that icon.  Then leave it.”; pp. 9-16 (00:29-00:33), “You can see recording is going on”; pp. 17-18 (00:44-00:48), “Once you are done with recording, you can press this icon to share your record file”; “With this new feature, we don’t need to press and hold mic icon during the call”; p. 37-39 (01:58-02:05), “I am done with recording.  Now I am going to share.”; “Click on this icon.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated responsive to the tap gesture input directed to the media capture lock affordance, terminating the media capture session as suggested in ShareIT into Tech Stuff.  Doing so would be desirable because ShareIT discloses a new feature to make long voice recording easier.  With this new feature, we don’t need to press and hold mic icon during the call (see ShareIT pp. 2-3 (00:02-00:13)).  The features of ShareIT make long recording easier (p. 26, (01:36)).  Additionally, ShareIT clarifies that the lock affordance shown at the first location is tappable to terminate a media capture session.  Such improvements simplify and clarify the media capture user interface by providing a single location to both start and stop media captures.  Many users are used to utilizing a same location in a user interface to both stop and start recordings and providing such a feature will increase ease of use.

Regarding claims 9 and 16, claims 9 and 16 contain substantially similar limitations to those found in claim 2.  Consequently, claims 9 and 16 are rejected for the same reasons.

Regarding claim 7, Tech Stuff in view of ShareIT teaches all the limitations of claim 1, further comprising:
causing to display, on the touch-sensitive display, a first text message before the slide gesture input, and displaying, on the touch-sensitive display, a second text message, different than the first text message while the touch is maintained on the touch-sensitive display (Tech Stuff p. 3 (00:36), various text messages shown within the app; pp. 5-12 “Message” shown in message bar; p. 6 (02:11), “Hold to record audio” message shown; p. 8 (02:16), “Hold to record video” message shown; p. 13-17 (02:28-02:29), “Slide to Cancel” shown prior to entering unlocked state; pp. 19-21 (02:29-02:39), an affordance with a second text message “CANCEL” is shown in the first location while the touch is maintained on the screen).

Regarding claims 14 and 20, claims 14 and 20 contain substantially similar limitations to those found in claim 7.  Consequently, claims 14 and 20 are rejected for the same reasons.

Regarding claim 21, Tech Stuff in view of ShareIT teaches all the limitations of claim 1, further comprising:
wherein the media capture lock affordance is displayed while the touch is maintained on the touch-sensitive display (Tech Stuff pp. 14-22 (02:28-02:30), touch, drag, and release gesture shown; pp. 14-17 (02:28-02:29), capture affordance is dragged to a second location during the media capture session (media capture timer continues to increment while touch is maintained on the screen); pp.18-21 (02:29), capture affordance slides back to first location (becoming media capture affordance is changed to a media capture lock affordance that does not require the user to the hold affordance and is displayed adjacent to new termination affordances) while the touch is maintained and the media capture timer continues to increment; p. 22 (02:30), hold is released while the media capture time continues to increment; pp. 19-21 (02:29-02:39), a button stop affordance is shown above the media capture lock affordance while the touch is maintained on the screen)

Regarding claims 22 and 24, claims 22 and 24 contain substantially similar limitations to those found in claim 21.  Consequently, claims 22 and 24 are rejected for the same reasons.

Regarding claim 25, Tech Stuff in view of ShareIT teaches all the limitations of claim 1.  ShareIT further teaches:
wherein the path indicates a distance on the touch-sensitive display, and wherein the slide gesture input includes movement of the touch across the touch-sensitive display for the distance indicated by the path (ShareIT pp. 2-3 (00:02-00:13), “Whatsapp has added a new feature to make long voice recording easier”; “With this new feature, we don’t need to press and hold mic icon during the call”; pp. 4-8 (00:21-00:24), “I am going to click on this mic icon”; “Now you can see one lock icon.  You have to swipe up till that icon.  Then leave it.”; pp. 9-16 (00:29-00:33), “You can see recording is going on”; pp. 19-25 (01:10-01:30) “You can also record by press and hold this icon”; “Once you are done with this recording, you can just take your hand from this mic icon”; “See file has shared”; p. 26, (01:36) “So this make this long recording easier.  You don’t need to press and hold the mic icon.”; pp. 27-36 (01:46-01:54), “Let me show one more time”; “Swipe up till that icon”; “Recording is going on”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the path indicates a distance on the touch-sensitive display, and wherein the slide gesture input includes movement of the touch across the touch-sensitive display for the distance indicated by the path indicates a direction on the touch-sensitive display, and wherein the path is not displayed before the tap and hold gesture is detected and displaying a media capture lock affordance at the first location that, when activated by a tap gesture input at the first location, terminates the media capture session as suggested in ShareIT into Tech Stuff.  Doing so would be desirable because ShareIT discloses a new feature to make long voice recording easier.  With this new feature, we don’t need to press and hold mic icon during the call (see ShareIT pp. 2-3 (00:02-00:13)).  The features of ShareIT make long recording easier (p. 26, (01:36)).  Additionally, the path of ShareIT provides an easier to understand user interface that better enables a user to understand the movement and distance required to lock a media capture session.  

Regarding claims 26 and 27, claims 26 and 27 contain substantially similar limitations to those found in claim 25.  Consequently, claims 26 and 27 are rejected for the same reasons.

Claims 3-5, 10-12, 17, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tech Stuff in view of ShareIT in further view of Sigdel (“How to record WhatsApp voice massage without continue holding down button”, https://www.youtube.com/watch?v=m3Hz6TXt0PA, published 12/06/2017, 9 screen captures).

Regarding claim 3, Tech Stuff in view of ShareIT teaches all the limitations of claim 1, further comprising:
further comprising: changing the media capture affordance to the media capture lock affordance, wherein changing the media capture affordance to the media capture lock affordance includes changing (Tech Stuff p. 8 02:16, original media capture affordance shown; p. 12 (02:25), media capture recording time begins to increment; pp. 14-22 (02:28-02:30), touch, drag, and release gesture shown; pp. 14-17 (02:28-02:29), capture affordance is dragged to a second location during the media capture session; pp.18-21 (02:29), media capture affordance slides back to first location; pp. 22-23 (02:30-02:31), media capture lock affordance is now shown adjacent to two new termination affordances; p. 24 (02:32) “And yeah now it’s locked”; p. 25 (02:33), “As you can see I don’t have my hand here”; as shown, responsive to the slide gesture, the media capture affordance is changed to a media capture lock affordance that does not require the user to hold affordance and is displayed adjacent to new termination affordances; see also pp. 41-46 (03:28-03:42))
However, Tech Stuff in view of ShareIT fails to expressly disclose changing an appearance of the media capture affordance.  In the same field of endeavor, Sigdel teaches:
changing an appearance of the media capture affordance (Sigdel p. 2 (00:28), a media capture affordance is shown; p. 3 (00:40), media capture is initiated; pp. 4-7 (00:42-0047), a slide gesture is indicated; pp. 8-9 (00:47-00:48), the media capture affordance has changed appearance to a media capture lock affordance to capture media “without continue holding button down” (p. 1)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated changing an appearance of the media capture affordance as suggested in Sigdel into Tech Stuff in view of ShareIT.  Doing so would be desirable because it would provide a convenient, visual, and user-friendly method of alerting the user that the media can be recorded without holding down the button (see Sigdel p. 1).  Doing so would clarify to the user whether media capture is locked without interrupting the user’s media capture or disrupting the user’s attention, thereby increasing the ease-of-use of the system.

Regarding claims 10 and 17, claims 10 and 17 contain substantially similar limitations to those found in claim 3.  Consequently, claims 10 and 17 are rejected for the same reasons.

Regarding claim 4, Tech Stuff in view of ShareIT teaches all the limitations of claim 1, further comprising:
further comprising: changing the media capture affordance to the media capture lock affordance, wherein changing the media capture affordance to the media capture lock affordance includes changing (Tech Stuff p. 8 02:16, original media capture affordance shown; p. 12 (02:25), media capture recording time begins to increment; pp. 14-22 (02:28-02:30), touch, drag, and release gesture shown; pp. 14-17 (02:28-02:29), capture affordance is dragged to a second location during the media capture session; pp.18-21 (02:29), media capture affordance slides back to first location; pp. 22-23 (02:30-02:31), media capture lock affordance is now shown adjacent to two new termination affordances; p. 24 (02:32) “And yeah now it’s locked”; p. 25 (02:33), “As you can see I don’t have my hand here”; as shown, responsive to the slide gesture, the media capture affordance is changed to a media capture lock affordance that does not require the user to hold affordance and is displayed adjacent to new termination affordances; see also pp. 41-46 (03:28-03:42))
However, Tech Stuff in view of ShareIT fails to expressly disclose changing a size and a shape of the media capture affordance.  In the same field of endeavor, Sigdel teaches:
changing a size and a shape of the media capture affordance (Sigdel p. 2 (00:28), a media capture affordance is shown; p. 3 (00:40), media capture is initiated; pp. 4-7 (00:42-0047), a slide gesture is indicated; pp. 8-9 (00:47-00:48), the microphone shaped media capture affordance has changed size and shape to an arrow shaped media capture lock affordance to capture media “without continue holding button down” (p. 1)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated changing a size and a shape of the media capture affordance as suggested in Sigdel into Tech Stuff in view of ShareIT.  Doing so would be desirable because it would provide a convenient, visual, and user-friendly method of alerting the user that the media can be recorded without holding down the button (see Sigdel p. 1).  Doing so would clarify to the user whether media capture is locked without interrupting the user’s media capture or disrupting the user’s attention, thereby increasing the ease-of-use of the system.

Regarding claims 11 and 23, claims 11 and 23 contain substantially similar limitations to those found in claim 4.  Consequently, claims 11 and 23 are rejected for the same reasons.

Regarding claim 5, Tech Stuff in view of ShareIT teaches all the limitations of claim 1, further comprising:
further comprising: changing the media capture affordance to the media capture lock affordance, wherein changing the media capture affordance to the media capture lock affordance includes animating the media capture affordance (Tech Stuff p. 8 02:16, original media capture affordance shown; p. 12 (02:25), media capture recording time begins to increment; pp. 14-22 (02:28-02:30), touch, drag, and release gesture shown; pp. 14-17 (02:28-02:29), capture affordance is animated to slide to a second location during the media capture session; the graphic image of the lock is animated to slide upward; pp.18-21 (02:29), media capture affordance is animated to slide back to first location; the graphic image of the lock is animated to change to a box within a circle and slide downward ; pp. 22-23 (02:30-02:31), media capture lock affordance is now shown adjacent to two new termination affordances; p. 24 (02:32) “And yeah now it’s locked”; p. 25 (02:33), “As you can see I don’t have my hand here”; as shown, responsive to the slide gesture, a series of animations are shown to indicate that the media capture affordance is changed to a media capture lock affordance that does not require the user to hold affordance and is displayed adjacent to new termination affordances; see also pp. 41-46 (03:28-03:42))
However, Tech Stuff in view of ShareIT fails to expressly disclose animating the media capture affordance to morph into the media capture lock affordance.  In the same field of endeavor, Sigdel teaches:
animating the media capture affordance to morph into the media capture lock affordance (Sigdel p. 2 (00:28), a media capture affordance is shown; p. 3 (00:40), media capture is initiated; pp. 4-7 (00:42-0047), a slide gesture is indicated; pp. 8-9 (00:47-00:48), an animation is shown on the screen that includes morphing the media capture affordance to a media capture lock affordance to capture media “without continue holding button down” (p. 1)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated animating the media capture affordance to morph into the media capture lock affordance as suggested in Sigdel into Tech Stuff in view of ShareIT.  Doing so would be desirable because it would provide a convenient, visual, and user-friendly method of alerting the user that the media can be recorded without holding down the button (see Sigdel p. 1).  Doing so would clarify to the user whether media capture is locked without interrupting the user’s media capture or disrupting the user’s attention, thereby increasing the ease-of-use of the system.

Regarding claims 12 and 18, claims 12 and 18 contain substantially similar limitations to those found in claim 5.  Consequently, claims 12 and 18 are rejected for the same reasons.

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1-5, 8-12, 15-18, and 21-24 and the addition of claims 25-27.  The corrections to claims 1, 8, and 15 have been approved, and the previous objections to claims 1, 8, and 15 are respectfully withdrawn. The corrections to claims 1, 8, and 15 have been approved, and the rejections to claims 1-5, 7-12, 14-18, and 20-24 are rejected under 35 U.S.C. 112(a) are respectfully withdrawn.
Regarding independent claim 1, the Applicant alleges that Tech Stuff as described in the previous Office action, does not explicitly teach while the tap and hold gesture input is maintained at the first location, displaying on the touch-sensitive display a path extending from the first location to a second location, wherein the path indicates a direction on the touch-sensitive display, and wherein the path is not displayed before the tap and hold gesture is, responsive to the electronic device detecting a slide gesture input in the direction indicated by the path, the slide gesture input including movement of the touch across the touch-sensitive display, and displaying movement of the media capture affordance from the first location to a second location on the graphical user interface during the media capture session, as has been amended to the claim.  Examiner has therefore rejected independent claim 1 under 35 U.S.C § 103(a) as unpatentable over Tech Stuff in view of ShareIT.
Applicant specifically alleges Tech Stuff, fails to disclose "displaying movement of the media capture affordance from the first location to a second location," as required by amended claim 1.  Applicant submits, by virtue of antecedent basis, that the second location of the "path extending from the first location to a second location," is the same location recited in the present limitation of amended claim 1: "displaying movement of the media capture affordance from the first location to the second location." Thus, the displayed path and the displayed movement of the media capture affordance, recited by claim 1, are defined by a common second location.  In contrast, Tech Stuff, merely discloses that the button shown on the message bar (which the Examiner maps to the media capture affordance) moves marginally upwards in the direction indicated by the arrow after the user performs a swipe gesture. Yet, Tech Stuff does not disclose any visual nexus between the location of the arrow and a location that the button travels towards. Thus, Tech Stuff fails to disclose "displaying movement of the media capture affordance from the first location to a second location," wherein the second location is the same second location defined by the display of "a path extending from the first location to a second location" (see remarks p. 12).
Examiner respectfully disagrees.  As discussed in the rejection above, Tech Stuff is considered to teach displaying on the touch-sensitive display a path indicating travel from the first location to a second location, wherein the path indicates a direction on the touch-sensitive display, and wherein the path is not displayed before the tap and hold gesture is detected (Tech Stuff p. 7 (02:14), p. 8 (02:16), pp. 9-13 (02:23-02:28), pp. 41-46 (03:28-03:42)).  As shown, an arrow is displayed indicating a direction to travel on the displayed user interface (path) from the first location to a second location is shown while the tap and hold gesture is maintained.  Tech Stuff further discloses responsive to the electronic device detecting a slide gesture input in the direction indicated by the path, the slide gesture input including movement of the touch across the touch-sensitive display: displaying movement of the media capture affordance from the first location to a second location on the graphical user interface during the media capture session (Tech Stuff p. 13 (02:28), pp. 14-22 (02:28-02:30), pp. 41-46 (03:28-03:42)).  ShareIT is cited to teach displaying on the touch-sensitive display a path extending from the first location to a second location, wherein the path indicates a direction on the touch-sensitive display (ShareIT pp. 2-3 (00:02-00:13), pp. 4-8 (00:21-00:24), pp. 9-16 (00:29-00:33), pp. 19-25 (01:10-01:30) p. 26, (01:36) pp. 27-36 (01:46-01:54)), including displaying movement of the media capture affordance from the first location to a second location defined by the display of the path extending from the first location to a second location.  Thus, the combination of Tech Stuff and ShareIT is considered to teach claim 1.
Similar arguments have been presented for claims 8 and 15 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 2-5, 7, 9-12, 14, 16-18, and 20-27 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 8, and 15.  However, as discussed above, Tech Stuff in view of ShareIT is considered to teach claims 1, 8, and 15, and consequently, claims 2-5, 7, 9-12, 14, 16-18, and 20-27 are rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/Primary Examiner, Art Unit 2143